Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Examiner notes references to Barba in the prior Office Action are a typographical error and should be to Burba.

Response to Amendment
2.	Applicant’s argument as to Burba for Claims 1, 8, 12, and 13 (See Applicant Arguments/Remarks, filed 1/14/2021) is premised on the need for the controller of Burba to be held a particular way.  Yet, upon inspection of Burba, there is no limitation on the way the controller is held.  Further, upon review of Applicant’s Figs. 6 and 7, the invention of Burba can be operated with an identical grasp.  Thus, Applicant’s arguments are not persuasive.
3.	Applicant does not provide additional arguments for Claims 2, 3, 5, 6, 7, 9, 10, 11, and 21,rely on the argument of their respective independent claims.  Therefore, the arguments are similarly  non-persuasive and fall for the reasons presented above.  Thus the rejection of these claims is maintained.  
4.	With regard to Applicant’s argument for Claim 14 (Remarks, Page 7 of 9), Fung is relied upon to show that there are a plurality of switches operable by hand and of USB communications.  In combination with Burba, one of skill in the art would readily see that the combination predictably provides a plurality of buttons and linear push button of which the fingers can be disposed to operate them.  Further, Applicant fails to specifically refute why switches 522a-n disposed on a front surface actuated by the fingers and the thumb on joystick 520 and alleges that the combination would at most result in the interior knuckles of the user being disposed against the buttons.  Examiner disagrees.  Fung makes clear in [0062] that the switches can be reached by the fingers,  In combination with Burba, these switches would be easily accessible by the fingers.  Lastly, Applicant has amended the claims to recite  a configuration as in his Figures 7 and 8.  Examiner maintains that the combination of references 
5.	Applicant does not provide additional arguments for Claim 22 and relies on the argument for contoured front and back surfaces similar to Claim 14.  Therefore, the arguments are similarly non-persuasive and fall for the reasons presented above.  Thus the rejection of Claim 22 is maintained.  
6.	Applicant does not provide additional arguments for Claims 4, 15, 17, and 20 and relies on the argument of independent Claims 1 and 14.  Therefore, the arguments are non-persuasive and fall for the reasons presented above.  Thus the rejection of these claims is maintained.  

Claim Objections
7.	Claims  objected to because of the following informalities:  
a.  Claim 1, lines 12 and 13 each recite a typographical error “may be is”.
b.  Claim 8, line 1 has an incorrect status indicator.
c.  Claim 9, line 1 has an incorrect status indicator.
d.  Claim 10, line 1 has an incorrect status indicator.
e.  Claim 12, line 1 has an incorrect status indicator.
f.  Claim 16, line 1 has an incorrect status indicator.
g.  Claim 19, line 2, “change break” to “brake”.  (Second request.  See Non-Final Rejection 8/14/2020).  Claim 19 has been amended but only to remove “push button” which introduced a grammatical error/lack of clarity of the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 8, 12, and 13 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2016/0342218 to Burba.

In Reference to Claim  1
Burba discloses a single hand controller (Fig. 1), comprising:
a front surface and a back surface (Fig. 2B housing front, Fig. 2D housing back), having disposed between a first and second side surface (Fig. 2B, 2C showing first and second sides);
a lower surface interconnected with the front surface, back surface, and first and second side surfaces (Fig. 2C from bottom to below side button);
an upper surface interconnected with the front surface, back surface and first and second side surfaces (Fig. 2C from side button to power button);
wherein the upper surface has disposed thereon a joystick (Fig. 2C joystick); and wherein the front surface has disposed therein a linear proportional plunger and at least one
switch (Fig. 2C main trigger and lower lever);
wherein, the front, back first and second sides when a user places a set of fingers of a hand against the front surface and a thenar eminence group of muscles of the hand against the 

In Reference to Claim 8 
Burba further comprises internal control processing electronics located within an enclosure and being configured to interpret user inputs to the joystick, proportional plunger and switches (Fig. 3, [0023]).

In Reference to Claim 12
Burba discloses a controller with a main trigger and joystick to interact with a virtual environment ([0002]). The recitation to control a vehicle in three axes is merely a statement of intended use of which the controller used in a virtual environment appears capable of performing the recited use.

In Reference to Claim 13
Burba discloses a top light source (Fig. 2A status LED) to indicate a condition.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burba.
Burba discloses input controls 1120 (Fig. 3, [0036]) which also provide proportional
feedback in response to the magnitude is determined by the user grip strength [0064],
Combined one of skill in the art would recognize that Burba teaches at least the main trigger on the front of the device is a linear proportional plunger.

14.	Claims 2, 3, 5, 6, 10, 14, 16, 18-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burba in view of U.S. Pat. Pub. No. 2016/0279514 to Fung.

In Reference to Claims 2, 10, and 22
	See rejection of Claim 1.  Burba discloses the invention substantially as claimed and suggests but may additionally or alternatively include any set of suitable input controls ([0036]). However, the reference does not explicitly disclose wherein the at least one switch in the front surface is three switches or of Hall effect proportional plunger and joystick and the three switches with a third, fourth, and fifth digit.

The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A)    Combining prior art elements according to known methods to yield predictable
results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way; and
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would recognize that the plurality of control elements and Hall effect sensors of Fung integrated into the controller of Burba achieves the predictable result of
improving the interaction by the user of predefined or customizable gestures and position tracking in relation to the expanded array of functions assigned to the additional control members and hall effective main trigger and joystick. The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.



In Reference to Claims 3, 5, and 6
Burba discloses wherein the upper surface further has disposed therein a switch (Fig. 2A power button) and wherein joystick is disposed on a portion of the upper surface that is angled with respect to the bottom surface (Fig. 2C slanted section on upper back).
In Reference to Claim 14
	Burba discloses a single hand controller (Fig. 1), comprising:
an enclosure having front and back walls (Fig. 2B housing front, Fig, 2D housing back) contoured with respect to one another (Fig. 2B the surfaces are parallel), the front wall having disposed therein a linear proportional plunger (Fig. 2C main trigger) and the back wall having at least one switch (Fig. 2C joystick);
the enclosure further having an upper surface (Fig. 2C at or about height of side button) having a slanted portion having disposed therein a joystick (Fig. 2C), the upper surface further having a switch (Fig. 2A power switch); and
the enclosure further having a lower surface (Fig. 2C lower surface down from the side button), the enclosure having disposed in an internal cavity a microprocessor, the microprocessor configured to receive inputs to the joystick, linear proportional plunger and switches (Fig. 3, [0023]).
Burba also discloses communication module 1160 preferably comprises a wireless transceiver (e.g., Bluetooth, Wi-Fi, RF, etc.) but may additionally or alternatively comprise any suitable communication module [0060] in the lower portion of the device; and discloses  wherein the front wall and back wall are disposed and tapered relative to one another such that when a thumb of a user is disposed against the joystick, a plurality of fingers of the user are disposed against the linear push button and plurality of switches (Fig. 3 shows on the left and right are back and front walls, respectively.  It can be observed that the distance between the front and back starts wider at the bottom of the image then narrows about 1/3 of the way up 
However, Burba is silent as to a plurality of switches and intended use production of USB signals.
Fung teaches of a single hand controller with at least three control elements {switches} 522a-n disposed on a front surface actuated by the fingers (Fig. 5, [0062]) and joystick 520 (Fig. 5) and of USB communications [0119] for sending data packets over a network.
One of skill in the art would modify Burba with the plurality of control elements and USB communications of Fung to achieve the predictable result of improving the interaction by the user of predefined or customizable gestures and position tracking in relation to the expanded array of functions assigned to the additional control members and expanded communications option to include USB as suggested by Burba. The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

In Reference to Claim 16
Fung teaches of Hall effect sensors, or other hardware means of facilitating physical interaction through the capture and interpretation of sensor data, for example to enable interaction through the use of predefined or customizable gestures or position-tracking.” [0058]).

In Reference to Claims 18 and 19
Burba discloses a joystick that provides forward and backward movement and of a main trigger to interact with a virtual environment ([0002]). The recitation to control a vehicle or a brake of a vehicle are statements of intended use of which the joystick and main trigger appear capable of performing these recited uses.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burba in view of U.S. Pat. Pub. No. 2005/0197178 to Villegas.
Burba discloses the invention substantially as claimed. However, the reference does not explicitly disclose wherein the front surface and back surface are tapered so as to be closer to one another at the bottom surface than at the top surface.
Villegas teaches of a gun shaped controller where the front and back surfaces are tapered to be closer to one another at the bottom than at the top.
Here, one of skill in the art would recognize that the tapering the housing can increase the realism of the controller of Burba to resemble thematic shapes and to improve the ergonomics of holding the device. The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

16. Claims 4,15,17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burba, Fung further in view of U.S. Pat. No. 6,281,883 to Barker.

In Reference to Claims 4, 15. and 17
Burba discloses the invention substantially as claimed. However, the reference does not explicitly disclose wherein the back surface has disposed therein at least one switch or of finger separator elements.
Barker teaches of a data entry device (Titl., Fig. 1) where a record button 26 is disposed on a side opposite finger actuate buttons where to stop recording the palm is removed from depressing button 26 and of a contour that provides finger separator elements (Fig.1). Barker also teaches of four buttons 18, 20m 22m 24 which are pressed to submit inputs to mark, copy, cut/delete, and paste text.
Here, one of skill in the art would recognize that a palm asserted button would enable the controller of Burba to send additional control signals merely by easing one’s grip on 

In Reference to Claim 20
Burba discloses a power button on top which is toggled to stop the device. Examiner
construes emergency as non-functional descriptive matter because it appears that whether the stop is an emergency or not has no impact on the claim.

17.    Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burba, Fung in view of U.S. Pat. Pub. No. 2017/0361222 to Tsuchita et al.
Burba discloses the invention substantially as claimed to include a light source (Fig. 2A status LED) on the upper surface. However, the reference does not explicitly disclose one recessed indicator light.
Tsuchiya teaches that controller LEDs 95 are recessed (Fig. 33) in recessed portions 91.
One of skill in the art would modify the LED of Burba to recess it to further protect it from potential damage. The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

18.    Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burba, Fung further in view of U.S. Pat. No. D589,465 Ozoe.
Burba discloses the invention substantially as claimed. However, the reference does not explicitly disclose a shroud surrounding the joystick on at least three sides.
Ozoe discloses a shroud surrounding a joystick on at least three sides (Fig. 2).
.

Allowable Subject Matter
19.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the art relied upon incorporated a palm safety actuator.

Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
21.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/            Primary Examiner, Art Unit 3715